Citation Nr: 1731945	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-02 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Vocational Rehabilitation and Employment benefits under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Vocational Rehabilitation and Education Division at the Regional Office in St. Petersburg, Florida.

This matter was remanded by the Board in August 2016.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the July 2011 counseling interview, the Veteran reported he had been laid off the month prior, but reported working as a safety officer at a construction site since 2003, and that he was looking to get training so that he could continue in that field.  The Veteran reported limitations related to his service-connected diabetes mellitus, type II, included taking insulin two times per day, an inability to do heavy lifting, and needing to eat and monitor his blood sugar regularly.  The Veteran also reported his service-connected left wrist would swell occasionally, and he had difficulty grasping objects.  

In the July 2011 denial letter, the AOJ found that the Veteran's past employment may have been unsuitable in nature, but his medical conditions and personal circumstances had not inhibited him from finding employment and therefore he did not have a serious employment handicap.  Accordingly, the AOJ found the Veteran did not meet the criteria for entitlement to Vocational Rehabilitation and Employment services because his basic period of eligibility had expired in September 2008, and he did not meet the criteria for an extension of the eligibility period.

During the March 2017 hearing before the Board, the Veteran testified that due to his insulin-dependent diabetes he has to regulate his activities per doctors' orders, and due to the diabetes and his knees he can no longer physically keep up on construction sites.  The Veteran reported that he had been terminated from his job in February 2017 because his supervisor had indicated he was worried about the Veteran's knees and diabetes affecting him on a job site.  The Veteran testified he wants to learn a new vocation, something in an administrative field that is less physically demanding.  

Regarding the 12-year period of basic eligibility, extensions may be granted, in pertinent part, if the Veteran has a serious employment handicap and a VA Counseling Psychologist or Vocational Rehabilitation Counselor determines that extension is necessary to accomplish the goals of the rehabilitation plan.  38 C.F.R. §§ 21.41, 21.44 (2016).  Under 38 C.F.R. § 21.52, for each individual who is found to have an employment handicap, a Counseling Psychologist or Vocational Rehabilitation Counselor must make a separate determination of whether the individual has a serious employment handicap.  A serious employment handicap will be found to exist only if a Counseling Psychologist or Vocational Rehabilitation Counselor determines that the individual meets the conditions enumerated under 38 C.F.R. § 21.52.

Given the Veteran's testimony before the Board, on remand the AOJ should undertake appropriate development to obtain records from the Veteran's last employer regarding the circumstances under which the Veteran left that employment, to include regarding any concerns related to his service-connected diabetes.  The AOJ should also obtain any outstanding VA treatment records.

Further, given the Veteran's testimony that he can no longer adequately perform a job in construction/safety management due in part to his service-connected diabetes, and his desire to now receive training in an administrative field of employment, on remand the AOJ should have a Counseling Psychologist or Vocational Rehabilitation Counselor determine whether the Veteran currently has a serious employment handicap.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any records regarding the Veteran's employment which ended in February 2017, to include any information regarding the circumstances under which the Veteran left that job, to include any concerns regarding his diabetes.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include updated VA treatment records dated from July 2013 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for an evaluation by a Counseling Psychologist or Vocational Rehabilitation Counselor to determine:

(1) whether the Veteran has a serious employment handicap as defined under 38 C.F.R. § 21.52; and 

(2) whether extension of the basic period of eligibility is necessary for the Veteran to accomplish the purposes of an individualized rehabilitation program as required under 38 C.F.R. § 21.44, and if so, the length of the extension that is required.

All counseling records, narrative reports, and medical records should be available to the individual making this determination.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

